Title: To George Washington from Richard Thompson, 30 September 1773
From: Thompson, Richard
To: Washington, George



Sir,
Philee Septr 30th 1773.

In Answer to your Favour of the 22d Current, I really find myself much discouraged by the Terms you propose to rent or lease out Lands on, that are situated on the Waters of the Ohio; and must confess that I think it impracticable for any one to comply with them, and to me they appear to be entirely inadmissible. My Objections are not confined to any particular Article, but if you please, I will make a few Observations, which, when duly considered, will, I am almost convinced, induce you in some Measure to coincide with my Opinion.
Will it not Sir, be readily admitted that the Increase or Population of a Country is in a great Degree owing to it’s wholesome Laws and good Government? and as there is still a great Uncertainty with Respect to the Foundation of any Government at all where those Lands of your’s lie; Can there be a Probability that People of Property or only in moderate Circumstances, will settle so remotely from some civil Authority? except such as do not regard any Authority at all. This Consideration must deter those of a quiet and peaceable Disposition, and who wou’d be willing to become good Subjects of that or any other Province or State, from embarking on such a hazardous Enterprize. Others indeed, less scrupulous in those Matters and probably in desperate Circumstances, might venture themselves to the following End, to get a Home for a Time and desert it at Pleasure, without paying any Rent to, or performing the Services enjoined by, their Landlord. This wou’d have a double bad Effect, as the leased or rented Lands would be deserted, and the industrious,

honest People who staid behind, would find a Scarcity of Supplies in the commercial Way, on Account of this Depopulation, and that wou’d unavoidably deprive them of the Means to discharge their Rents.
Indeed from many unfavourable Accounts already received from Travellors, I am induced to prophecy, that the Population of the Country round Fort Pitt has encreased with more Rapidity for the last seven Years, than that down the River will for three times seven to come.
I should be apt to think, that when you consider this Matter, you will be content to procure Tenants for your Lands on much easier Terms to them than those you now propose. But to the Point.
If you can think of listening to such Terms as the following, which I wou’d be thought to infer are nearer in Proportion to the intrinsic Value of the Land at this Time, and what in all Probability they may be worth twenty or thirty Years hence than those I am favor’d with from you; there may be a Prospect of our coming to some Agreement.
1st It is proposed to have a Lease on a Quantity of Lands, not less than 5000 Acres, for thirty one Years, and then, at the Discretion of the Lessee, his Heirs or Assigns, renewable to the Period of ninety nine Years from the first Date of the Lease, and thence forward for ever, on performing the following Articles and Conditions—Viz.
2dly That the whole be Rent free to the Lessee, so long as it is Quit-Rent free to you; and no Conditions or Performances enjoined him the sd Lessee, or his Heirs more than settling and cultivating one particular Plantation on the whole during that Time; and from the Time that the Quit-Rents become payable, to pay you Rent for the first or next ensuing seven Years, at the Rate of twenty Shillings Sterling for every hundred Acres and the Quitrents of the whole likewise,—for the next seven Years, 30/ Sterling & Quitrents,—for the then remaining Part of the 31 Years, 40/ Sterl: and Quitrents,—for the Residue of the 99 Years 50 Shillings Sterl: & Quitrents, and from the Period of the 99, Years £5 Sterl: ⅌ Ct & Quitrents for ever.
3dly The Lessee, his Heirs &c. shall from the Commencement of the Lease, have full and ample Liberty to place on the said 5000 Acres, as many Sub-Tenants as he, his Heirs &c. may

think proper, provided that no more than three taxable Persons, in any one Year after 20 Acres for every 100 thereof are cleared, shall be suffered to work on any Tenement of 100 Acres, and so in Proportion for a greater or smaller Quantity; and they shall all be enjoined by the said Lessee from Time to Time, to make such Improvements thereon as your other Tenants who may hereafter rent Lands of you belonging to the same Tract or contiguous thereto, under a Penalty to be agreed on. But this shall never be understood to compel the Lessee or his Heirs to make any Improvements on the said Land further than they may think proper, and shall only be construed to relate to the Sub-tenants he or they may at any Time contract with, either on Lease or otherwise.
But the Plan I have next in View, and which I humbly conceive will be very conducive to your Interest in Future as well with Regard to the immediate Benefit resulting therefrom, as to the promoting a quick Settlement of your Lands in that remote Part of the World (though I do not presume to dictate) wou’d be your establishing a small Trade at the Place you are at present most desirous to have cultivated: and this is the Part I wou’d gladly embark in on your Account, if you are intent on adopting the Scheme. I have just thrown those few hints together for your Contemplation, and if countenanced, will readily enter into a Detail of Matters agreeable to my own Sentiments; but fearing I may be deficient in Matters that may occur to you, I am in Hopes you will be kind enough to set me right where I may err, and to pardon the Errors likewise.
As this is only intended by Way of Introduction to a personal Conference, I must premise to you, that I must beg the Favour of you to keep the whole Matter a profound Secret until the Dissolution of my present Copartnership, as it might tend to do me an Injury if revealed and that I am confidant is neither your Wish nor Intention. I therefore subscribe myself very respectfully Sir your most obedt Servant

Richard Thompson

